IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

CYNTHIA DOMINICA,
Plaintiff,

Ve C.A. No.: N20C-02-150 FJJ
THE GREENERY AT RODNEY
SQUARE, INC., GREENERY
CATERERS, INC., THE ROCKWOOD
PRESERVATION SOCIETY, INC., and
NEW CASTLE COUNTY,

Nee Nee Ne Ne Ne ee ee ee ee ee ee ee” ee”

Defendants.

Submitted: September 4, 2020
Decided: September 14, 2020

MEMORANDUM OPINION

On Defendant the Greenery at Rodney Square, Inc., Greenery
Caterer, Inc. Motion for Summary Judgment -
Granted in Part and Denied in Part
Timothy A. Dillon, Esquire
McCann & Wall, LLC,
300 Delaware Avenue, Suite 805, Wilmington, DE 19801.
Attorney for Plaintiff Cynthia Dominica

Colin M. Shalk, Esquire

Casarino, Christman, Shalk, Ransom & Doss, P.A.,

1007 N. Orange Street, Suite 1100, P.O. Box 1276, Wilmington, DE 19899.
Attorney for Defendants, the Greenery at Rodney Square and Greenery Caterers, Inc.

Mary A. Jacobson, Esquire

New Castle County Government Center,
87 Reads Way, New Castle, DE 19720.
Attorney for New Castle County.

Jones, J.
Introduction

This is a personal injury action that arises out of a slip-and-fall that occurred on May
18, 2018 at the Rockwood Park and Museum (“Rockwood”). The incident occurred as
Plaintiff was leaving a wedding held at the museum. Plaintiff alleges in her Complaint that
she slipped and fell “due to an unsafe and defective walkway” that connected to a parking
lot for the facility. Defendants, the Greenery at Rodney Square, Inc., and Greenery
Caterers, Inc., (collectively “the Greenery”) have filed a Motion for Summary Judgment,
(“Motion”) arguing that it had no obligation to maintain or repair the walkway which
was outside of the leased Premises under the terms of the Lease Agreement and that
under Delaware law the Greenery owes no duty to Plaintiff for any injury that
occurred outside of the leased Premises. Plaintiff opposes the Greenery’s Motion,
arguing that the Motion is premature as discovery has not taken place, and that under
Delaware law a lessee can be held liable for injuries occurring on premises not
controlled by the lessee on a duty to warn theory.

In a prior decision, this Court granted New Castle County’s Motion to Dismiss
on the grounds of statutory immunity.

Facts

On May 18, 2018 the plaintiff attended a wedding held in the Museum

building at the Rockwood Park and Museum in New Castle County, Delaware. The

wedding was catered by the Greenery. She was leaving the wedding to return to the
parking lot. Plaintiff alleges that she slipped and fell due to an allegedly defective
walkway and poor lighting.

Rockwood is owned by New Castle County and was leased by the Greenery
at the time of Plaintiff's accident. The Greenery’s Lease of Rockwood is governed
by a Lease Agreement (“Agreement”) with New Castle County. Under the terms of
the Agreement, the Greenery leases the Carriage House and its adjacent patio area
for the purposes of “banquet, catering and other special event use consistent with the
operation of a restaurant and banquet facility.” Under the Lease Agreement, the
Greenery is obliged to provide any and all services necessary to maintain the
premises in good, safe and sanitary conditions. As to the duties of New Castle
County, the Agreement provides:!

Lessor [New Castle County] shall, at its own expenses,
promptly perform all needed repairs to the Premise,
including repairs and replacements required to the roof,
walls, all structural features and all HVAC, electrical,
mechanical, plumbing and sewer systems in and associated
with the operation of the Carriage House and the
surrounding grounds, including the parking areas, (both on
the Premises and adjacent thereto) walkways, paths,
retaining walls and patio areas. By way of illustration and
not limitation, Lessor shall be responsible for the re-paving
and striping of all parking lots, walkways, and paths on the
Premises, as well as the structural integrity and soundness
of all retaining and/or decorative walls on the grounds of the
Premises. Lessor will also be responsible for the
maintenance and repair of the automatic door opener for
handicap accessibility and the elevator in the Carriage

 

1 The lease defines the premises as “a dining and banquet facility with adjacent patio area known as the Carriage
House.
House. Lessor shall endeavor to perform any such needed
repairs in such a way as to cause as little disruption as
reasonably possible in the conduct of the Lessee’s business
and use of the Premises.

Plaintiff alleges the following acts of negligence on the part of the defendants:

(a) Failed to remedy a dangerous condition such to make
it safe;

(b) Failed to remove, repair and/or remedy a dangerous
condition so as to prevent the premises from injuring
users of the premises when the Defendants knew or
should have known that the danger existed;

(c) Failed to give any notice or warning to visitors and
invitees to the dangerous conditions, although
Defendant knew or should have known the danger
posed by the various defective conditions;

(d) Knew or should have known the existence of an
unsafe condition on its premises, through periodic and
reasonable inspections of the premises;

(e) Failed to perform reasonable maintenance on the
walkway area in question, the lights on the premises,
the parking lot and the trees and shrubs on the
premises which led to defective and dangerous
conditions that posed a risk of injury to users of the
premises;

(f) Failed to perform reasonable inspections of the
walkway area in question, the lights on the premises,
the parking lot and the trees and shrubs on the
premises which led to defective and dangerous
conditions that posed a risk of injury to users of the
premises;

(g) Failed to ensure that users of the premises had a safe,
hazard free and reasonable way to enter and exit the
premises by the use of the parking lot and walkway in
question;

(h) Failed to employ and manage employees and
personnel that were tasked with premises
maintenance, inspection and ensuring that users of the
premises did not face slip, trip and fall hazards on the

property;
(i) Failed to create and follow written policies and
procedures related to the identification of, inspection
for, remediation of and maintenance related to slip,
trip and fall hazards on the property and at the
location of this incident specifically;
(j) Were otherwise negligent in that the Defendants
failed in their duty to protect visitors and invitees who
were unlikely to be aware and/or fully appreciate the
risk of latent slip, trip and fall hazards on the premise.
(k) Were otherwise negligent as the discovery process
will reveal.
Standard of Review
In considering a Motion for Summary Judgment, the Court is required to
examine the record, all pleadings, affidavits and discovery.” The Court must view
this evidence in the light most favorable to the non-moving party.? Summary
judgment may be granted only when the Court’s view of the record reveals that there
are no genuine issues of material facts and the moving party is entitled to judgment
as a matter of law.’
Analysis
The Plaintiff concedes that the Lease Agreement between New Castle County
and the Greenery provides that New Castle County is responsible for the
maintenance and repair of the walkway and parking lots on the premises. There is

also no factual dispute that the area where the plaintiff fell was outside of the

premises leased by the Greenery. On this basis, the Greenery is entitled to Summary

 

2 Oliver B. Cannon & Sons, Inc. v. Dorr-Oliver, Inc., 312 A.2d 322, 325 (Del. Super. 1975).
3 Brzoska v. Olson, 668 A.2d 1355, 1364 (Del. 1995).
4 Gilbert v. El Paso Co., 575 A.2d 1131, 1142 (Del. 1990).
Judgment as to the Counts based on a duty to maintain and/or repair. IT IS SO
ORDERED.

I now turn to Plaintiffs claims based on a theory that the Greenery had a duty
to warn plaintiff about dangerous conditions outside of the portion of the premises
that were leased by the Greenery. Essentially, the Greenery contends that it owes
no duty to warn the plaintiff for an injury that occurred outside of the actual premises
leased by the Greenery. On its surface, the argument is appealing. However on
closer inspection of Delaware law, there can be a duty on the part of a lessee to warn
a business invitee of dangers associated with an adjacent piece of property under
certain conditions, especially when that adjacent piece of property is essential to the
ingress and egress of the leased premises.

The starting point for this analysis is §360 of the Restatement of Torts and
Comment A of that Section. §360 provides:

A possessor of land who leases a part thereof and retains
in his own control any other part which the lessee is
entitled to use as appurtenant to the part leased to him, is
subject to liability to his lessee and others lawfully upon
the land with the consent of the lessee... for physical harm
caused by a dangerous condition upon that part of the land
retained in the lessor’s control, if the lessor by the exercise
of reasonable care could have discovered the condition and
the unreasonable risk involved therein and could have
made the condition safe.

Comment A is directly relevant to the instant dispute. It provides as follows:

The rule stated in this Section applies to subject the lessor
to liability to third persons entering the land, irrespective
of whether the lessee knows or does not know of the
dangerous conditions. The lessee may, for example, know
that the common entrance to the apartment of office which
has leased has become dangerous for use because of the
lessor’s failure to maintain it in safe condition. His [the
lessee’s] knowledge may subject him to liability even to
his own licensees, if he fails to warn them of the dangers.
It will not, however relieve the lessor of liability for
negligence in permitting the entrance to become
dangerous.

Comment A clearly contemplates liability to a lessee based on a duty to warn
licensees of dangerous conditions on portions of real property which are not under
the lessee’s control. The question before me is whether Comment A to §360 has
been adopted in Delaware and, if not, whether it should be. The answer is that at
least one Court has adopted Comment A to §360. Moreover, the reasons for its
adoptions are sound, compelling this Court to agree that Comment A should be part
of Delaware’s jurisprudence.

In Carolyn Kendzierski v. Delaware Federal Credit Union, d/b/a Del One,
and the State of Delaware, 2009 WL 342895 (Del.Super., 2009), this Court
addressed the argument at issue in this case. In Kendzierski the Plaintiff fell and was
injured on the steps of a building that was owned by the State of Delaware and leased
to Delaware Federal Credit Union. The steps of the building were allegedly in
disrepair. The case against the State was dismissed under the immunity provisions

of the State Tort Claims Act. DFCU had a lease with the State wherein the State

was responsible for maintenance and repair of the steps in question. The Kendzierski
Court first noted that the Restatement (Second) of Torts §360° applied in addressing
the duties of the lessee where the lessor retained control of a portion of the leased
premises.° While the Court held that Plaintiff could not proceed on negligence
theories pertaining to repair and maintenance against the lessee, the Court did find
that “the commentary to §360 of the Restatement leaves open the possibility that a
lessee may be liable to its invitees for failure to warn of dangerous conditions
existing in portions of the premises over which the lessor retains control.”’ The
Court noted that, “the Court is guided by the well-settled principle that a landowner
has a duty to protect or warn invitees against latent dangers to safe ingress and egress
even when the hazards arise from an adjacent property.”® “Because ‘liability in this
respect is grounded upon the owner’s superior knowledge of the danger to the
invitee’,’ the Court considers the duty equally applicable to lessees as to property
owners.” !° “Thus while a lessor’s retention of control over portions of a leased
premise relieves the lessee of its obligation to maintain those portions in a reasonably
safe condition, it does not imply that the lessee also avoids the duty to warn of such

dangers when the lessor fails in its duty.”"’

 

5 RESTATEMENT (SECOND) OF TORTS §360 (1965).

8 See Kendzierski at *9.

7 Id. At *13.

8 Jd, citing Coleman v. Nat'l R.R., 1991 WL 113332, at *1-2 (Del.Super., June 18, 1991).
9 Jd. At 13-14, citing Niblett v. Pennsylvania Railroad, 158 A.2d at 384 (1960).

10 Id At *14,

11 fd.
The reasoning outlined in Kendzierski is sound and applicable to the
allegations made by the plaintiff in this case.'* The Greenery claims that Judge
Young’s decision in Russum v. IPM Development Partnership, LLC, 2015 WL
2438748 (Del. Supr. 2015) applies to these facts and exempts the Greenery from
liability for Dominica’s accident arguing that Russum stands for the proposition that
Delaware has not adopted Command A to Section 360. The Greenery reads the
holding of Russum too broadly. The Plaintiff in Russum was injured following a slip-
and-fall accident that occurred on a defectively designed ramp in front of a retail
store located in Dover. The Russum Plaintiff subsequently sued the corporate parent
of the retail store which leased the premises where the accident took place, arguing
that since the retail store was the lessee of the premises, it had a duty to warn her of
the defectively designed ramp under Comment A of Section 360. Judge Young
disagreed, holding that “a defendant-lessee who had no part in construction or
designed the [allegedly defective] ramp in question could not have had knowledge
of its defective condition.” Russum v. IPM Dev. P'ship LLC, 2015 WL 2438748, at
*3 (Del. Super. Ct. May 21, 2015). In other words, Russum held that Comment A of
Section 360 did not create a duty for the retail store to warn customers of the
defective ramp, because the retail store was not in a position to be able to detect the

alleged design defect which caused the Russum plaintiff's injury. Russum turned not

 

12 The Greenery suggests that Kendzierski is distinguishable because the lessee had the duty to maintain the steps.
As this Judge reads the Kendzierski decision, the lessor, not the lessee, had the duty to repair and maintain the steps
in question.
on the question of duty, but on the question of knowledge. The facts of this case
resemble Kendzierski much more closely than Russum, making the former a more
persuasive authority on the Greenery’s duty to warn Dominica about the conditions
which led to her injury.

It is possible that a more fully developed record will show that the Greenery
had the requisite knowledge to establish liability on its part. The Court will permit
the development of a full record to determine whether the plaintiff can establish the
knowledge needed to create liability on the part of the Greenery. As I explained
during oral argument I am concerned about the appropriate standard that should be
applied as to the knowledge required on the part of the Greenery to establish liability
against it on a duty to warn theory. If the factual record reveals actual knowledge of
a defect on the part of the Greenery that would clearly establish a prima facie case.
If on the other hand, the factual record reveals only that the Greenery should have
known of a defect, it is not clear to me that this is sufficient to establish a duty to
warn in these circumstances. I am concerned about how far the lessee of adjacent
property must go to determine whether there is a defect on property not controlled
by that lessee. I will await a fully developed record to determine whether my concern
needs addressing in this case.

At the conclusion of discovery this Court will consider a further motion on
whether there are sufficient facts to establish liability on the part of the Greenery on

a duty to warn theory if the parties feel that the record warrants such an application.

10
The Greenery’s Motion for Summary Judgment as to those allegations of the

Complaint that go to the Greenery’s failure to warn are DENIED without prejudice.

IT IS SO ORDERED. 4-7

Francis J. Jones, Judge

ce: File&ServeXpress

11